Citation Nr: 0915804	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  05-05 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for schizophrenic reaction 
with post-traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to January 
1971.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in February 2009.  A 
transcript of the hearing is associated with the claims file.


FINDING OF FACT

The Veteran's clinical signs and manifestations of 
schizophrenic reaction with PTSD are productive of no more 
than social and industrial impairment with reduced 
reliability and productivity as characterized by disturbances 
of mood and motivation with irritability, difficulty in 
sleeping, and appetite fluctuation, as well as difficulty in 
establishing and maintaining effective social relationships.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 50 percent 
for schizophrenic reaction with PTSD are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.3, 4.130, Diagnostic Code (DC) 9203 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II); see 73 Fed. 
Reg. 23353 (Apr. 30, 2008) (amends the provisions of 38 
C.F.R. § 3.159(b) to remove the "fourth element" of the 
notice requirement from the language of that section).  VCAA 
requires that a notice in accordance with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini II, 18 
Vet. App. at 115.

VA satisfied the notice requirements of the VCAA by means of 
a September 2002 letter.  This letter informed the Veteran of 
the types of evidence not of record needed to substantiate 
his claims and also informed him of the division of 
responsibility between the Veteran and VA for obtaining the 
required evidence.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
received notice consistent with Dingess in a March 2006 
letter.

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) requires VA 
notify the claimant that, in order to substantiate a claim: 
(1) claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect of that worsening 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  The Veteran received notice consistent with 
Vazquez-Flores in an April 2008 letter.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records, VA 
medical examination results, and statements of the Veteran 
and his representatives have been associated with the record.  
The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, as here, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.130, mental health disorders such as 
schizophrenia and PTSD are rated under the General Rating 
Formula for Mental Disorders.  A 50 percent disability 
evaluation encompasses a mental health disorder manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is warranted for a mental 
health disorder manifested by occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); or the inability to 
establish and maintain effective relationships.

A 100 percent disability evaluation is warranted for a mental 
health disorder which is productive of total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.

While a veteran's rating on the Global Assessment of 
Functioning (GAF) scale is not dispositive, the Board notes 
the following definitions for the GAF scores listed below:

*	A GAF score between 41 and 50 indicates, serious 
symptoms OR any serious impairment in social, 
occupational, or school functioning.

*	A GAF score between 51 and 60 indicates, moderate 
symptoms OR moderate difficulty in social, occupational, 
or school functioning.

*	A GAF score between 61 and 70, indicates, some mild 
symptoms OR some difficulty in social, occupational, or 
school functioning, but generally functioning pretty 
well, has some meaningful interpersonal relationships.

*	A GAF score between 71 and 80 indicates that if symptoms 
are present, they are transient and expectable reactions 
to psychosocial stressors; not more than slight 
impairment in social, occupational, or school 
functioning.

Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV).

Analysis

The Veteran submitted a claim for an increased rating in 
September 2002.  Therefore, the relevant the time period for 
adjudicating this increased rating claim is from September 
2001, one year before the claim was filed, until the present.  
See generally Hart, 21 Vet. App. 505.

In order to qualify for the next higher rating of 70 percent 
under DC 9203, the evidence must show that his schizophrenic 
reaction is manifested by occupational and social impairment, 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); or the inability to 
establish and maintain effective relationships.

DUBLIN VAMC RECORDS:

VA medical records from the Dublin VAMC from October 2001 to 
October 2004  indicate that the Veteran was receiving 
outpatient treatment for mental health issues including 
schizophrenia.  In October 2001, the Veteran complained of 
tactile, auditory, and visual hallucinations.  The VA 
physician's assistant noted that he was alert, oriented, and 
in no acute distress.  The Veteran's GAF score was 60.  See 
DSM-IV.

In March 2002, the Veteran complained of depression, loss of 
appetite, and inability to sleep.  The VA physician's 
assistant noted that he was alert, oriented, and in no acute 
distress.  The Veteran's GAF score was 55.  See DSM-IV.

In June 2002, the Veteran complained of auditory and visual 
hallucinations, nightmares, irritability, some loss of 
appetite, and homicidal thoughts.  The Veteran asked the VA 
physician's assistant to "Do what you have to do" to get 
him a 100 percent disability rating.  He also told the VA 
physician's assistant that "he was going to bring in a 
pistol to the Veteran's Administration one day and kill 
people.  The patient stated that he had not bought this gun 
himself, but a friend had.  He stated that he had his ways."  
The VA physician's assistant noted that although the Veteran 
stated that he was in compliance with his medications, the 
record indicated that he had not renewed his prescription in 
four months.  The Veteran's GAF score was 51.  See DSM-IV.

In September 2002, the Veteran complained of irritability, 
social avoidance, fluctuating appetite, occasional auditory 
hallucinations and rare visual hallucinations.  The Veteran 
indicated that his hallucinations had lessened.  The VA 
physician's assistant noted that he was alert, oriented, and 
in no acute distress.  The Veteran's GAF score was 55.  See 
DSM-IV.

In December 2002, the Veteran complained of occasional visual 
hallucinations, a reduction of auditory hallucinations, and 
teeth clenching.  The teeth clenching was attributed to his 
medication and so his prescription was changed.  The VA 
physician's assistant noted that he was alert, oriented, and 
in no acute distress.  The Veteran's GAF score was again 55.  
See DSM-IV.

In March 2003, the Veteran complained of a recent nightmare; 
occasional mild auditory and visual hallucinations; and 
fluctuating appetite, weight, and sleep patterns.  The VA 
physician's assistant noted that he was alert, oriented, and 
in no acute distress.  The Veteran's GAF score was up to 60.  
See DSM-IV.

In December 2003, the Veteran contacted the VAMC to set up 
another appointment due to his symptoms or nervousness, 
jitters, and "just losing it."

In January 2004, the Veteran complained of auditory and 
visual hallucinations and  poor sleep.  The VA physician's 
assistant noted that he was alert, oriented, in no acute 
distress, anxious, and very talkative.  The Veteran's GAF 
score was 60.  See DSM-IV.

In May 2004, the Veteran complained of increased frequency of 
nightmares and occasional visual and auditory hallucinations.  
The Veteran stated that his appetite fluctuated and his sleep 
was so-so.  The VA physician's assistant noted that he was 
alert, oriented, and in no acute distress.  The Veteran's GAF 
score was 60.  See DSM-IV.

In August 2004, the Veteran complained of increased frequency 
of nightmares and occasional visual and auditory 
hallucinations.  The VA physician's assistant noted that he 
was alert, oriented, and in no acute distress.  The Veteran's 
GAF score was 60.  See DSM-IV.

ATLANTA VAMC RECORDS:

In August 2002, the Veteran went to the Atlanta VAMC for 
treatment, expressing dissatisfaction with Dublin VAMC.  He 
received outpatient treatment for mental health issues at the 
Atlanta VAMC from August 2002 to September 2002.

In August 2002, the Veteran complained of constant anger, 
poor sleep, and the occasional desire to hurt others.  He 
admitted to cocaine and marijuana use over the prior year.  
The Veteran reported that he was in good compliance with his 
medications, missing about five doses per month.  He also 
stated that his medications were no longer effective in 
treating his symptoms, particularly his irritability.  The 
Veteran also complained of nightmares.  His mental status 
examination showed that he was alert and oriented x4; 
casually dressed, thin, with good grooming; cooperative; made 
good eye-contact; his psychomotor activity was within normal 
limits; his speech was regular in rate, tone and volume; his 
mood was "okay, angry a lot;" he had full range of affect, 
appropriate to content and not labile; his thought process 
was linear; he denied suicidal or homicidal ideation, no 
delusions were elicited; he denied visual hallucinations, but 
complained of some auditory hallucinations of mumbling; and 
his insight and judgment were fair.  The Veteran's GAF score 
was 60, which indicates moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
See DSM-IV.  The Veteran indicated that his financial needs 
were greater since he remarried and so he needed an increase 
in his disability compensation.  The Veteran complained about 
his treatment at VAMC Dublin and asked the VA physician to 
write a letter vouching that he was totally disabled.  He 
then asked for hospitalization.

In September 2002, the Veteran's mental status examination 
showed that he was alert and oriented x4; casually dressed 
with good grooming; cooperative; made good eye-contact; his 
psychomotor activity was within normal limits; his speech was 
regular in rate, tone and volume; his mood was "okay;" he 
had full range of affect, appropriate to content and not 
labile; his thought process was linear; he had some paranoia, 
but denied suicidal or homicidal ideation; he denied visual 
hallucinations, but auditory hallucinations of mumbling 
continued; and his insight and judgment were fair.  The 
Veteran's GAF score was 60.  See DSM-IV.

AUGUSTA VAMC RECORDS:

VA medical records from the Augusta VAMC from August 2004 to 
April 2008 indicate that the Veteran was receiving outpatient 
treatment for mental health issues.  In August 2004, the 
Veteran's mental status examination showed that he was awake 
and aware; oriented x4; cooperative; readily responsive; his 
cognition was grossly intact; his mood was normal; his affect 
was appropriate; and his conversation was goal-oriented, 
logical, and rational.

In September 2004, the Veteran complained of auditory and 
visual hallucinations, paranoia, social isolation, and 
trouble sleeping.  He stated that he had not worked in ten 
years and that he wanted a disability increase.  He was 
diagnosed with psychosis and polysubstance abuse.  The 
Veteran's mental status examination showed that he was 
casually dressed with good personal hygiene; he made good 
eye-contact; his speech was within normal limits and clear; 
he displayed minimal psychomotor agitation, but no abnormal 
involuntary movements were seen; his mood was euthymic; his 
affect was appropriate and broad; his thought process was 
organized; he experienced jumbled and vague auditory 
hallucinations, no well formed delusions, no ideas of 
reference, no grandiosity present; he denied suicidal or 
homicidal ideations; his cognition was grossly intact; and 
his insight and judgment were fair.  The Veteran's GAF score 
was 50.  See DSM-IV.

In October 2004, the Veteran complained of continued auditory 
hallucinations, nightmares, and feeling paranoid at times.  
His mental status examination showed that the Veteran was 
casually dressed with good personal hygiene; he made good 
eye-contact; his speech was within normal limits and clear; 
he displayed minimal psychomotor agitation, but no abnormal 
involuntary movements were seen; his mood was dysphoric; his 
affect was appropriate and broad; his thought process was 
organized; he experienced unclear auditory hallucinations and 
vague paranoid ideations; he denied suicidal or homicidal 
ideations; his cognition was grossly intact; and his insight 
and judgment were fair.  The Veteran's GAF score was 50.  See 
DSM-IV.

In November 2004, the Veteran complained of paranoia, 
auditory hallucinations, nightmares 2 or 3 times a week, and 
fluctuating sleep patterns.  The Veteran's mental status 
examination showed that he was casually dressed with good 
personal hygiene; he made good eye-contact; his speech was 
within normal limits and clear; he displayed minimal 
psychomotor agitation, but no abnormal involuntary movements 
were seen; his mood was dysphoric; his affect was appropriate 
and broad; his thought process was organized; he experienced 
auditory hallucinations and vague paranoid ideations; he 
denied suicidal or homicidal ideations; his cognition was 
grossly intact; and his insight and judgment were fair.  He 
also experienced the additional PTSD symptoms of nightmares, 
hyperarousal, avoidance, intrusive thoughts, and flashbacks.  
The Board notes that regardless of what the Veteran's service 
connected mental disorder is ultimately diagnosed as, the 
criteria for a higher evaluation remains the same.  See 
38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders.  The Veteran's GAF score was 50.  See DSM-IV.

In February 2005, the Veteran complained of auditory 
hallucinations, nightmares,  and occasional visual 
hallucinations.  His mental status examination showed that he 
was casually dressed with good personal hygiene; he made good 
eye-contact; his speech was within normal limits and clear; 
no psychomotor agitation and no abnormal involuntary 
movements were seen; his mood was dysphoric; his affect was 
appropriate and broad; his thought process was organized; he 
denied suicidal or homicidal ideations; he was experiencing 
auditory hallucinations and vague paranoid ideation; 
cognition was grossly intact; and his insight and judgment 
were fair.  The Veteran's GAF score was 50.  See DSM-IV.

In July 2005, the Veteran stated that things were going well 
with his auditory hallucinations down to less than once a 
week.  His mental status examination showed that he was 
casually dressed with good personal hygiene; he made good 
eye-contact; his speech was within normal limits and clear; 
no psychomotor agitation and no abnormal involuntary 
movements were seen; his mood was dysphoric; his affect was 
appropriate and broad; his thought process was organized; he 
denied suicidal or homicidal ideations; he was experiencing 
infrequent auditory hallucinations; cognition was grossly 
intact; and his insight and judgment were fair.  The 
Veteran's GAF score was 50.  See DSM-IV.

In November 2005, the Veteran stated that things were going 
pretty well with his nightmares and flashbacks at baseline 
and his auditory hallucinations down to once a week.  He also 
reported some bouts of depression lasting up to half a day.  
His mental status examination showed that he was alert; 
oriented x4; he was casually dressed with good personal 
hygiene; he made good eye-contact; his speech was within 
normal limits and clear; no psychomotor abnormality and no 
abnormal involuntary movements were seen; his mood was 
euthymic; his affect was appropriate and broad; his thought 
process was organized; he denied suicidal or homicidal 
ideations; he was experiencing visual hallucinations; 
cognition was grossly intact; and his insight and judgment 
were fair.  The Veteran's GAF score was 50.  See DSM-IV.

In April 2006, the Veteran reported sleeping poorly and 
feeling down.  The Veteran's mental status examination showed 
that he was alert; oriented x4; he was casually dressed with 
good personal hygiene; he made good eye-contact; his speech 
was within normal limits and clear; no psychomotor 
abnormality and no abnormal involuntary movements were seen; 
his mood was euthymic; his affect was appropriate and broad; 
his thought process was organized; no delusions noted; he 
denied suicidal or homicidal ideations; he denied any 
hallucinations; cognition was grossly intact; and his insight 
and judgment were fair.  The Veteran's GAF score was 50.  See 
DSM-IV.

In October 2006, the Veteran reported infrequent nightmares 
and flashbacks.  The Veteran's mental status examination 
showed that he was alert; oriented x4; he was casually 
dressed with good personal hygiene; he made good eye-contact; 
his speech was within normal limits and clear; no psychomotor 
abnormality and no abnormal involuntary movements were seen; 
his mood was euthymic; his affect was appropriate and broad; 
his thought process was organized; no delusions noted; he 
denied suicidal or homicidal ideations; he denied any 
hallucinations; cognition was grossly intact; and his insight 
and judgment were fair.  The Veteran's GAF score was 50.  See 
DSM-IV.

In January 2007, the Veteran stated that he was doing 
"pretty good."  His mental status examination showed that 
he was alert; oriented x4; he was casually dressed with good 
personal hygiene; he made good eye-contact; his speech was 
within normal limits; no psychomotor abnormality and no 
abnormal involuntary movements were seen; his mood was 
euthymic; his affect was appropriate and broad; his thought 
process was organized; no delusions noted; he denied suicidal 
or homicidal ideations; he denied any hallucinations; 
cognition was grossly intact; and his insight and judgment 
were fair.  The Veteran's GAF score was 60.  See DSM-IV.

In October 2007, the Veteran complained of some insomnia and 
nightmares.  The Veteran's mental status examination showed 
that he was awake and aware; oriented x3; he was casually and 
appropriately dressed and well-groomed; no psychomotor 
agitation or retardation; he made good eye-contact; his 
speech was normal in rate, flow, and volume; he was 
cooperative; his mood was "pretty good;" his affect was 
reactive; his thought process was generally linear and 
logical; he denied suicidal or homicidal ideations; he denied 
visual hallucinations, but experienced occasional auditory 
hallucinations, no delusions noted; and his insight and 
judgment were fair.  The Veteran's GAF score was 55.  See 
DSM-IV.

In April 2008, the Veteran stated that he was doing better 
and had no new complaints.  He was benefiting from medication 
without any adverse effects.  He was sleeping better and 
denied any hallucinations. The Veteran's mental status 
examination showed that he was awake and aware; oriented x3; 
he was casually and appropriately dressed and well-groomed; 
no psychomotor abnormalities were noted; he made good eye-
contact; his speech was normal in rate, flow, and volume; he 
was cooperative; his mood was euthymic; his affect was 
reactive; his thought process was generally linear and 
logical; he denied suicidal or homicidal ideations; he denied 
visual hallucinations, but experienced occasional auditory 
hallucinations, no delusions noted; and his insight and 
judgment were fair.  The Veteran's GAF score was 55.  See 
DSM-IV.

VA MEDICAL EXAMINATIONS:

The Veteran was given a VA medical examination in January 
2002.  At that time, the Veteran complained of: "nightmares 
of unspecified content, difficulty sleeping, hearing voices 
that he is unable to describe, seeing 'stuff' move out of the 
corner of his eye, and unspecified other visual 
hallucinations including shadowing figures."  The Veteran 
acknowledged that his medications were working well.  The 
examiner noted the following objective symptoms:

[T]he patient was polite and cooperative.  His 
affect was appropriate.  His mood appeared to be 
within normal limits.  He was alert, oriented, 
relevant, and coherent.  There were no evident 
signs of psychosis.  He did not appear to be in 
acute distress.  His descriptions of symptoms and 
problems were notably vague and ambiguous.

The Veteran's GAF score was estimated to be 65.  See DSM-IV.

The Veteran was given a VA medical examination in October 
2002.  At that time, the examiner noted the following 
objective symptoms:

Patient was neat and arrived for the appointment a 
few minutes late.  As he walked toward my office he 
was talking on his cell phone.  I requested him to 
end the conversation, as we were already late in 
starting.  Initially, he appeared confused, unable 
to recall information and soon worked himself into 
'frenzy.'  He was asked to get control of himself 
or leave.  He quickly composed himself and was 
competent and rational for the remaining portion of 
the session.  He requested that I write a report so 
he could be returned to 100% disability.  He needed 
money to continue repairs of his newly purchased 
house and to start his ribs place.  Once he 
'regained' his composure, he was oriented to time, 
person and place.  Memory was intact.  There was no 
evidence of psychosis.

The Veteran's GAF score was 70.  See DSM-IV.

The Veteran was given a VA medical examination in October 
2007.  At that time, the examiner noted the following 
objective symptoms: clean, casually dressed; able to maintain 
personal hygiene; unremarkable psychomotor activity; 
unremarkable speech; oriented to time, place, and person; 
appropriate affect; good mood; cooperative, friendly, 
attentive; thought was unremarkable in content and process; 
no visual hallucinations, but occasional auditory 
hallucinations; no delusions; no panic attacks; no obsessive 
or ritualistic behavior; no suicidal or homicidal ideations; 
normal memory; average intelligence; he was aware that he has 
a problem and understands the outcome of behavior; good 
impulse control; no episodes of violence; no inappropriate 
behavior; and no problems with activities of daily living.  
The Veteran's GAF score was 75.  See DSM-IV.

LAY EVIDENCE:

The record indicates that the Veteran has not worked during 
the relevant time period and that he remarried in June 2001.  
He has argued that his wife has maintained his personal 
hygiene and dressed him prior to taking him to medical 
appointments and therefore his appropriate appearance should 
not be considered when determining the degree of his 
disability.  His wife testified to this at the February 2009 
hearing.  She further testified that the Veteran will 
occasionally disappear for two or three days.

Also at the February 2009 hearing, the Veteran testified that 
he suffered from auditory hallucinations two or three times a 
week, irritability, and the occasional desire to inflict 
bodily harm on others.  He stated that his wife was his best 
friend, but does not maintain close relationships with other 
family members.  He has one or two other friends including a 
friend in Shreveport whom he calls every so often.  
Additionally, he regularly attends weekly services at temple, 
but is not otherwise involved in his religious community.

The symptoms listed above most nearly approximate the 
criteria for a 50 percent evaluation.  Subjectively, the 
Veteran has complained of auditory and visual hallucinations, 
irritability, nightmares, appetite fluctuation, sleep 
fluctuation, and the occasional desire to harm others.  
Objectively, the multiple mental status examinations show 
that the Veteran has consistently been alert, oriented, 
appropriately dressed, well-groomed, psychomotor activity 
within normal limits, speech within normal limits, 
appropriate affect, fair insight, and fair judgment.  
Moreover, though the Veteran's GAF score has fluctuated some, 
it generally has stayed within the range of moderate 
symptoms.  Records from the Dublin VAMC from October 2001 to 
October 2004 continuously show the Veteran's GAF score to be 
in the 51 to 60 range, which, as explained above, indicates 
moderate symptoms.  See DSM-IV.  The January 2002 VA medical 
examiner estimated the Veteran's GAF score to be 65, 
indicating some mild symptoms.  Records from the Atlanta VAMC 
from August 2002 to September 2002 show the Veteran's GAF 
score to be 60, indicating moderate symptoms.  The October 
2002 VA examiner indicated that the Veteran had a GAF score 
of 70, which, as explained above, indicates mild symptoms.  
Records from the Augusta VAMC from August 2004 to October 
2006 show the Veteran's GAF score to be 50, which indicates 
serious symptoms.  This is the outlier.  In January 2007 to 
October 2007, the Augusta VAMC records indicate that the 
Veteran's GAF score improved to the higher range, again 
indicating moderate symptoms.  The October 2007 VA examiner 
indicated that the Veteran had a GAF score of 75, which 
indicates transient symptoms and no more than slight 
impairment of functioning.  Most recently, records from VAMC 
Augusta in April 2008 show that the Veteran's GAF score has 
again returned to the moderate symptoms range.  

Overall, the Veteran's clinical signs and manifestations of 
his disability are productive of social and industrial 
impairment with reduced reliability and productivity as 
characterized by disturbances of mood and motivation with 
irritability, difficulty in sleeping, and appetite 
fluctuation, as well as difficulty in establishing and 
maintaining effective social relationships, but not a 
complete inability to do so.  The Veteran has not displayed 
symptoms of suicidal ideation, obsessional rituals, near-
continuous panic or depression, impaired impulse control, 
spatial disorientation, neglect of personal appearance and 
hygiene, difficulty in adapting to stressful circumstances, 
or intermittently illogical, obscure, or irrelevant speech.  
Based on the above, the requirements for a 70 percent 
evaluation have not been met and the Board finds no basis for 
the assignment of a rating in excess of 50 percent for 
schizophrenia.

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Clearly, due to the nature and severity of the 
Veteran's service-connected psychiatric disorder, 
interference with the Veteran's employment is foreseeable.  
However, while the Veteran was last hospitalized in 1996, the 
record does not reflect frequent periods of hospitalization 
since that time, because of the service-connected psychiatric 
disability, or interference with employment to a degree 
greater than that contemplated by the regular schedular 
standards.  Thus, the evidence of record does not reflect any 
factor which takes the Veteran outside of the norm, or which 
present an exceptional case where his currently assigned 50 
percent rating is found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board 
determines that the criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not meet.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

Entitlement to an evaluation in excess of 50 percent for 
schizophrenic reaction with PTSD is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


